Order entered January 29, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00037-CV

                          IN THE INTEREST OF J.D.B., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 12-771-W

                                            ORDER
       Before the Court is court reporter Kelly L. Pelletier’s request for extension of time to file

the record. She asserts she needs additional time because appellants have not been found

indigent and they have not made arrangements to pay for her fee. Appellants appeal from a

judgment terminating their parental rights to their minor child.        The trial court clerk has

identified them as “pauper,” and the notice of appeal reflects appellants were determined to be

indigent by the trial court. Pursuant to Texas Rule of Appellate Procedure 20.1(a)(3), appellants

are presumed to remain indigent for the duration of the appeal, and may proceed without advance

payment of costs. See TEX. R. APP. P. 20.1(a)(3). Accordingly, we ORDER Kelly L. Pelletier to

prepare the record without prepayment and GRANT her request for additional time to the extent

we ORDER the record be filed no later than February 12, 2014. Because this is an accelerated

appeal, no further extensions will be granted absent extraordinary circumstances.           See id.

28.4(b)(2).
/s/   ELIZABETH LANG-MIERS
      JUSTICE